Citation Nr: 0015941	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-00 351	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hysterectomy.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
April 1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating 
decision from the Detroit, Michigan RO which, among other 
things, denied service connection for a hysterectomy.  The 
veteran ultimately appealed only the issues of entitlement to 
service connection for heart disease and a hysterectomy.  She 
was afforded a hearing at the RO in March 1995.  Her claims 
were denied by the hearing officer in May 1995 as reflected 
in a June 1995 supplemental statement of the case (SSOC).  By 
decision of March 1997, the Board denied service connection 
for heart disease and remanded the issue of entitlement to 
service connection for a hysterectomy for evidentiary 
development.  Thereafter, the veteran requested a hearing 
before a member of the Board.  In May 2000, the veteran 
appeared for a hearing before the undersigned member of the 
Board at the RO.

The Board notes that in 1994, during the pendency of her 
appeal, the veteran moved to Florida and her appeal was 
received at the Board from the St. Petersburg, Florida RO.  
In addition, by power of attorney executed in September 1996, 
the veteran changed her representation, and she is currently 
represented by the American Red Cross.


FINDING OF FACT

No competent medical evidence has been presented to show that 
a hysterectomy was attributable to the veteran's military 
service.





CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a hysterectomy.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is a continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).

The threshold question in this case is whether the veteran 
has presented well-grounded claim of service connection for a 
hysterectomy.  A well-grounded claim is one which is 
plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  Id.  
A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Id.  Generally, in order for a claim 
of service connection to be well grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).


Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of entitlement to service 
connection for a hysterectomy is not well grounded.  The 
veteran's service medical records reflect that the veteran 
was seen in May 1971 for complaints of left lower quadrant 
pain.  The impression was indicated to be probable pelvic 
congestion and anemia, and the veteran was prescribed iron 
supplements.  In April 1972, the veteran had an IUD placed 
for birth control; she requested removal of the IUD in June 
1972.  The records reflect that the device was removed with 
difficulty.  On discharge examination in February 1973, 
gynecological examination was normal with the exception that 
the veteran was being discharged from service due to 
pregnancy.

Post-service medical records show that the veteran was seen 
in November 1974 for insertion of an IUD.  In March 1975, the 
veteran reported a two year history of recurrent discharge 
and complained of menstrual cramping and discharge over the 
previous two months.  The IUD was subsequently removed and, 
thereafter, the veteran became pregnant and delivered a child 
in July 1976.  During childbirth, the veteran incurred 
laceration of the pelvic floor and this was repaired.  In 
September 1976, the veteran requested sterilization and a 
bilateral tubal ligation was performed.  In 1977, the veteran 
complained of gynecological problems with itching and 
irritation as well as pain and cramping associated with 
pelvic congestion.  In December 1978, the veteran underwent a 
total abdominal hysterectomy.  The discharge summary from 
Clark Air Force base where the hysterectomy was performed 
noted that the veteran's past medical history was 
"noncontributory."  The surgery was reported to have been 
performed due to chronic pelvic pain.


On VA examination in June 1993, the veteran reported a 
history of total abdominal hysterectomy, laparoscopy and D 
and C twice after childbirth.  She maintained that the IUD 
used before her first pregnancy caused problems for 6-12 
months.

At her RO hearing in March 1995, the veteran testified that 
she had problems beginning in 1972 because of the IUD that 
was placed for birth control.  When it was removed in June 
1972, the veteran indicated that the IUD broke apart and the 
military physicians had to "dig it out" and her uterus was 
traumatized.  She testified that she had continuous problems 
with clotting and cramping during menstruation and ultimately 
required a hysterectomy which was performed in 1978.

On VA examination in October 1997, the veteran reported a 
history of using an intrauterine device (IUD) called the 
Majzlin spring in May 1972.  Thereafter, she began having 
some difficulty with the IUS and in June 1972, the spring was 
"removed with difficulty."  The veteran subsequently had a 
successful pregnancy in July 1973.  In 1974, the veteran 
underwent insertion of an IUD known as a Lippey's loop.  
After the removal of that IUD in September 1975, the veteran 
had another successful pregnancy with delivery in June 1976.  
In September 1976, the veteran had a D and C and a tubal 
ligation.  In 1978, the veteran had a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy for chronic 
pelvic pain.  The veteran had no complaints on examination, 
other than stating that the removal of the Majzlin IUD in 
service was the cause of her hysterectomy in 1978.  On 
examination, external genitalia were normal and the vaginal 
vault was relaxed primarily at the apex with a small 
cystocele which was slightly symptomatic.  No masses were 
evidence.  The uterus, tubes and ovaries were reported to be 
surgically absent and rectal examination was negative for 
masses, tenderness and bleeding.  The VA examiner commented 
that his experience with the Majzlin ring IUD was very 
limited, but he did have extensive experience with IUD's in 
general.  He noted one incident involving a very difficult 
removal of the Majzlin ring IUD.  Based on the veteran's 
history of two successful pregnancies as well as insertion of 
another type of IUD, the VA examiner concluded that the 
removal of the Majzlin ring IUD, 


in spite of the fact that it was a difficult removal, was not 
responsible in any way for the veteran's hysterectomy which 
was later done for pelvic pain.

At her travel board hearing before the undersigned member of 
the Board in May 2000, the veteran testified that she started 
to have internal pain after the IUD was inserted while the 
veteran was in service.  When the IUD was removed, it 
disintegrated and the military physicians had to cut it out.  
She reported internal bleeding, pain and discomfort.  
Ultimately, the veteran's physicians recommended that she 
have a hysterectomy to try and resolve her pain.  She noted 
that she waited to have the hysterectomy so that she could 
have children.  The veteran testified that her physician had 
advised her that 65 percent of patients had experienced 
problems, including pain and discomfort, with the IUD she had 
used in service.  The veteran reported that she still 
received medical treatment from military physicians as a 
dependent.  The veteran indicated that she would attempt to 
get a statement from her current gynecologist linking the 
removal of the IUD in service to her post-service 
hysterectomy.  The record was held open for 30 days to allow 
the veteran to submit the requested medical opinion evidence.  
No evidence has been received for association with the claims 
folder.

In summary, the claims folder contains evidence that the 
veteran was treated in service for problems resulting from an 
IUD; the IUD was ultimately removed with difficulty.  After 
her discharge from service, the veteran required a 
hysterectomy which was performed in December 1978.  However, 
the veteran has not presented medical nexus evidence that 
links the in-service removal of the IUD to her post-service 
hysterectomy in December 1978.  There is a medical opinion of 
record which was provided by the VA examiner who conducted 
the October 1997 VA examination.  The medical opinion 
provided by the VA examiner acknowledged the history of 
problematic removals of the type of IUD utilized by the 
veteran.  However, based on the veteran's history of 
pregnancy after removal of the IUD in question, as well as 
the subsequent insertion of a different type of IUD, the VA 
examiner concluded that the removal of the IUD in service was 
not responsible in 


any way for the veteran's subsequent hysterectomy.  As noted, 
the veteran indicated at her May 2000 hearing that she would 
submit a medical opinion from her treating physician in 
support of her claim.  The record was held open for 30 days 
to allow such positive evidence to be received and associated 
with the claims folder; no additional evidence has been 
submitted by the veteran.  Without a medical nexus to 
military service or to continued symptoms since service, the 
third prong of Caluza, has not been met and the claim is, 
therefore, not well grounded.  As such, the veteran's appeal 
on the issue of entitlement to service connection for a 
hysterectomy is denied.


ORDER

Service connection for a hysterectomy is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

